ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of statutory rape in the first degree, in violation of Section 566.032 RSMo (1994). The trial court found him to be a prior and persistent offender and sentenced him to seventeen years imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).